73 So. 3d 872 (2011)
Abbys N. FIGUEROA-COSME, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2799.
District Court of Appeal of Florida, Fifth District.
November 8, 2011.
*873 James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Sullivan v. State, 898 So. 2d 105 (Fla. 2d DCA 2005); Brown v. State, 397 So. 2d 1153 (Fla. 5th DCA 1981).
SAWAYA, TORPY and EVANDER, JJ., concur.